Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 5/7/20.
Claims 1-20 are pending.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U. S. Patent NO.10652110. This is a statutory double patenting rejection(see table below).



     Instant Application 16/869-327 
1     A method for provisioning a cloud-based service, the method comprising: 
receiving a user requirement to provision a cloud-based service element, a data center being accessible to an endpoint serving a user associated with the user requirement via a network, the data center serving the cloud-based service element; 
determining a network topology based on the user requirement, the network topology including a switching device within the network connecting the endpoint to the data center; and 
configuring the switching device to connect the endpoint with the data center by sending one or more type-specific commands to the switching device, a network 
2. The method of claim 1, wherein the network connection is provisioned in response to receiving a network configuration request. 3. The method of claim 1, wherein the network topology includes a second switching device, the second switching device being configured by sending one or more second type-specific commands to the second switching device, the network connection further provisioned based on the configuration of the second switching device. 



 10. A system for provisioning a cloud-based service, the system comprising: 

at least one computing device comprising at least one processor and memory, the at least one computing device implementing a network configuration module, the network configuration module determining a network topology of a network based on a user requirement to provision a cloud-based service element, a data center being accessible to an endpoint serving a user associated with the user 













11. The system of claim 10, wherein the price is further calculated based on an endpoint location associated with the endpoint and a data center location associated with the data center. 

12. The system of claim 11, wherein the endpoint location is a location of an enterprise network associated with the user. 

13. The system of claim 10, wherein the user requirement includes a required bandwidth. 


14. The system of claim 13, wherein the price is further calculated based on the required bandwidth. 

15. The system of claim 10, wherein the price is further calculated based on the cloud-based service element. 

16. The system of claim 10, wherein the network topology includes a second switching device, the second switching device being configured by sending one or more second type-specific commands to the second switching device. 














18. The one or more tangible non-transitory computer-readable storage media of claim 17, wherein the network topology includes a second switching device, the second switching device being configured by sending one or more second 

19. The one or more tangible non-transitory computer-readable storage media of claim 17, wherein the price is further calculated based on an endpoint location associated with the endpoint and a data center location associated with the data center. 


20. The one or more tangible non-transitory computer-readable storage media of claim 17, wherein the price is further calculated based on a required bandwidth associated with the user requirement.
U. S. Patent NO.10652110
1. A method for provisioning a cloud-based service, the method comprising: 
receiving a user requirement to provision a cloud-based service element, a data center being accessible to an endpoint serving a user associated with the user requirement via a network, the data center serving the cloud-based service element; 
determining a network topology based on the user requirement, the network topology including a switching device within the network connecting the endpoint to the data center; and 
configuring the switching device to connect the endpoint with the data center by sending one or more type-specific commands to the switching device, a network 


5. The method of claim 1, wherein the data center is selected from a plurality of data centers based on an endpoint location of the endpoint. 
6. The method of claim 5, wherein the data center is selected based on a proximity of the endpoint location to a data center location of the data center. 
7. The method of claim 1, wherein the user requirement includes a required bandwidth. 

9. The method of claim 1, wherein the network connection is an Ethernet E-Line.

10. A system for provisioning a cloud-based service, the system comprising: 
at least one computing device comprising at least one processor and memory, the memory storing instructions that, when executed, cause the at least one computing device to perform a method, the method comprising: receiving a user requirement to provision a cloud-based service element, a data center being accessible to an endpoint serving a user 
 

11. The system of claim 10, wherein the price is further calculated based on an endpoint location associated with the endpoint and a data center location associated with the data center. 
 

12. The system of claim 11, wherein the endpoint location is a location of an enterprise network associated with the user. 
 

13. The system of claim 10, wherein the user requirement includes a required bandwidth. 

14. The system of claim 13, wherein the price is further calculated based on the required bandwidth. 
 
15. The system of claim 10, wherein the price is further calculated based on the cloud-based service element.  

16. The system of claim 10, wherein the network topology includes a second switching device, the second switching device being configured by sending one or more second-type specific commands to the second switching device. 




 

18. The one or more tangible non-transitory computer-readable storage media of claim 17, wherein the network topology includes a second switching device, the second switching device being configured by sending one or more second 
 
19. The one or more tangible non-transitory computer-readable storage media of claim 17, wherein the price is further calculated based on an endpoint location associated with the endpoint and a data center location associated with the data center. 
 

20. The one or more tangible non-transitory computer-readable storage media of claim 17, wherein the price is further calculated based on a required bandwidth associated with the user requirement.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


 Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 of U. S. Patent NO.10652110.  Although the claims at issue are not identical, they are not patentably distinct from each other because “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
 In addition, the table below further reveal the comparison between claims 10-16 of the instant application with claims 10-16 of the U. S. Patent NO.10652110 which shows minor obvious difference between the compared claims. However, examiner asserts these difference are  minor obvious variations among the compared claims. Thus, examiner asserts claims 10-16 of the instant application is merely subset  of all possible conditions being monitored of claims 10-16 of the U. S. Patent NO.10652110. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.)

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U. S. Patent NO.10652110.  Although the claims at issue are not identical, they are not patentably distinct from each other because “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
-------------------------------------------------------------------------------------------------------------------
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U. S. Patent No. 9491066. Although the claims at issue are not identical, they are not patentably distinct from each other because the comparison between claims 1-20 of the instant application with claims 1-23 of the U. S. Patent No. 9491066 which shows minor obvious difference between the compared claims. However, examiner asserts these difference are minor obvious variations among the compared claims. Thus, examiner asserts claims 1-20 of the instant application is merely subset  of all possible conditions being monitored of claims 1-23 of the U. S. Patent N. 9491066. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required)


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U. S. Patent NO.9197709.  Although the claims at issue are not identical, they are not patentably distinct from each other because “the comparison between claims 1-20 of the instant application with claims 1-22 of the U. S. Patent No. 9197709 which shows minor obvious difference between the compared claims. However, examiner asserts these difference are minor obvious variations among the compared claims. Thus, examiner asserts claims 1-20 of the instant application is merely subset  of all possible conditions being monitored of claims 1-22 of the U. S. Patent N. 9197709.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U. S. Patent NO.992709.  Although the claims at issue are not identical, they are not patentably distinct from each other because “the comparison between claims 1-20 of the instant application with claims 1-20 of the U. S. Patent No. 992079 which shows minor obvious difference between the compared claims. However, examiner asserts these difference are minor obvious variations among the compared claims. Thus, examiner asserts claims 1-20 of the instant application is merely subset  of all possible conditions being monitored of claims 1-20 of the U. S. Patent N. 992079. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456